North Korea has now openly shown itself to be a threat to peace. How must we respond? The raison d’être of the United Nations is now being seriously challenged. North Korea has tested submarine-launched ballistic missiles. Immediately after that, it fired three ballistic missiles simultaneously, each traversing 1,000 kilometres to reach Japan’s exclusive economic zone. It is purely a matter of good fortune that no commercial aircraft or ships suffered any damage during that incident. This year alone, North Korea has launched a total of 21 ballistic missiles. In addition, it claims to have successfully detonated a nuclear warhead in a test on 9 September. That nuclear test followed another test conducted in January. That series of missile launches and the detonation of a warhead completely changes the landscape.
North Korea’s nuclear development and the repeated launches of ballistic missiles are two sides of the same coin. Before our very eyes, North Korea is carrying out a plan that is plain to see. It is clear that the threat has now reached a new dimension. We must therefore respond in a manner entirely distinct from our responses thus far. We must act in unison and thwart North Korea’s plans.
Immediately upon hearing the report of the nuclear test, I telephoned President Barack Obama of the United States. After that I also held telephone talks with President Park Geun-hye of the Republic of Korea. We all agreed that our three countries would collaborate closely and show resolve in our attitude towards North Korea. Now is the time for the United Nations to act. Now is the time for the Security Council to adopt an unambiguous position regarding the unprecedented threat.
It was only four months ago that President Obama visited Hiroshima, where countless innocent citizens fell victim to the first atomic bomb ever detonated. It was a day on which we renewed pledges. No matter how long it takes, we must never, even for the briefest moment, let up in our efforts to secure the total elimination of nuclear weapons. On that day, our pledges linked both sides of the Pacific and gained new strength. This notwithstanding, North Korea is now escalating its provocations. It is a challenge that we cannot overlook, as to do so would weigh on our collective conscience.
Peace is much like glass — when polished and transparent, we do not see it. A small crack can be overlooked for a while without changing, but before you know it, the crack expands and one day the glass shatters resoundingly. That is why, day in and day out, we must habituate ourselves to handling glass with great care, so that no cracks form. I believe that the original intention of the United Nations, created in the wake of two world wars, was that kind of keen awareness. For that very reason, it would simply be unacceptable to continue to tolerate military provocation, because that would be equivalent to openly cracking the glass.
Moreover, the threat to peace now plainly manifests itself, and North Korea’s persistent military provocations are far more serious than before. North Korea is, without a doubt, poised to acquire submarine-launched ballistic missiles with nuclear warheads. Let us not forget that this is a country that abducted a large number of Japanese citizens, including a 13 year-old girl, shattering their peaceful lives, and to date they have not been allowed to return to their homeland. We have demanded that North Korea return them immediately, but they have refused. This is a country that tramples human rights, where the checks and balances of power are ignored. It is a country that continues to build up its arsenal, which includes missiles and nuclear weapons, while paying no attention to the plight of its citizens. The threat to the international community has become increasingly grave and real. It calls for innovative responses that are altogether different from previous approaches.
In December, Japan will mark the sixtieth anniversary of its entry into the United Nations. Sixty-two years have elapsed, if we count from the moment that the toll of the bronze Peace Bell sent by a Japanese citizen began sounding in the front gardens of the United Nations grounds on the International Day of Peace, as it does every year. The bell was cast by melting down coins sent by Pope Pius XII and coins and medals sent by children and adults from more than 60 countries around the world. What was the wish of the Japanese people that accompanied it?
Sixty years ago, when Japan was first seated in this Hall, it wholeheartedly advocated world peace and the elimination of nuclear weapons, as it has done consistently and unfailingly ever since. It was a pledge designed to be passed down from generation to generation, a pledge not to stop walking along the path that would make world peace and the elimination of nuclear weapons a reality.
On this occasion today, I had originally intended to look back at the path we have trodden these 60 years and quietly reflect on Japan’s progress along that road, with world peace and prosperity as its goals. However, the North Korea threat is reaching a new level. Therefore, in the light of Japan having upheld its pledge these 60 years, and as the world focuses on whether the United Nations will thwart North Korea’s ambitions or the Security Council will be able to confront North Korea in a united way, I feel I must state that Japan, as a Security Council member, will lead the Council’s discussions. I declare before the national representatives gathered here in the General Assembly Hall that this is our absolute resolve. No matter the issue before us, or how many challenges we are faced with, Japan, as it marks its sixtieth year of membership, will spare no effort to strengthen the United Nations.
The cumulative total of the assessed contributions to the United Nations and the assessed contributions to peacekeeping operations that Japan has paid, when their book value is tallied, easily exceeds $20 billion. The only country whose total financial contributions surpasses that of Japan over the past 30 years is the United States. In addition, our track record of development assistance amounts to $334.5 billion, again in terms of the book value.
As I see it, the United Nations has historically been committed to three great causes: devotion to peace, the pursuit of growth, and the desire for a world free of injustice and unfairness. I believe members will recognize that Japan is a country that has made all-out efforts to promote all three of those causes over the past 60 years.
Growth serves as the foundation for all else. Only when there is growth does peace take root and can injustices be rectified over time. Take a look and see how greater Asia has now surpassed every other region as regards the size of its population living under democracy. This is precisely the fruit of the growth that Asia has been enjoying since the mid-1980s, which happens also to be the time at which Japanese companies began their large-scale direct investments in Asian nations.
It was only through a free and open trade and investment environment that Japan was able to grow — the very same environment that is responsible for the present-day prosperity of the countries of Asia. Peace, stability and safety at sea, together with freedom of navigation and overflight, are the basis for the peace and prosperity of the international community.
In the event of disputes, the international community must adhere strictly to the principle that States shall make their claims based on international law, shall not use force or coercion in support of their claims and shall seek to settle disputes by peaceful means. Japan will unfailingly continue to uphold a world order that is open, free and unwavering in its commitment to the rule of law and international norms.
Let me also say that at the core of the Japanese Government I have formed a special team, which I lead directly, that is working to further the Sustainable Development Goals.
The Government of Japan will accelerate the work towards early conclusion of the Paris Agreement on Climate Change and will carry out without fail its pledge to provide ¥1.3 trillion in assistance for developing countries by 2020. I will make sure that this will be done.
Japan will spare no effort in strengthening the United Nations in the 60 years to come, just as it did over the past 60 years. I wish to pledge this, grounded in trust in the Japanese people.
An unexpected visitor appeared at a worksite in Juba, South Sudan, where members of an engineering unit belonging to the Japan Ground Self-Defense Force (SDF) and wearing the blue helmets of the United Nations were carrying out activities. He said to them, “I am really thankful that Japan is building roads. I place my full confidence in you. Isn’t there anything I can do? Let me help you. I don’t need anything in return.”
Again the next day, and the day after that, the man appeared at the worksite, where an arterial road was being laid in the capital of South Sudan, the youngest Member of the United Nations. On the third day, the man began doing the work that he knew would be necessary, and he continued working with the members of the SDF for eight days. When they went their separate ways, as they were patting each other on the back and expressing regret that they had to part, it goes without saying that our engineering unit members, who had heard nothing but words of thanks from this man, were deeply moved. Juma Ago Isaac — the SDF members each wrote the name of this otherwise unknown man from South Sudan in their notebooks to remember him.
No matter what the job or where it is, the Japanese engaged in international cooperation always consider this kind of encounter at local worksites to be their real reward. Wherever they go, nameless people become aware of their own abilities and realize that nation-building begins at the very place where they themselves are standing. The Japanese witnessing this are moved in ways that become memories lasting their entire lives.
It is a source of quiet pride for me that the relationship between Japan and the United Nations has for the past 60 years brought hearts together in this way in Asia, in Africa and indeed all around the world. This is Japan’s United Nations spirit. I pledge not to forget this and to foster it and hand it down to the next generation.
I will end my address by pointing out the need for fundamental changes in the United Nations governance structure. Countries in Africa and Latin America have built up a degree of influence they never had before in global politics and the global economy, and yet they do not have satisfactory representation on the Security Council. This single example makes the present composition of the Security Council indefensible to the current generation. The international relations that prevailed 71 years ago, at the end of the Second World War, are now relegated to the history books. They hold no relevance for the countries that have since then achieved their independence. At the sixth Tokyo International Conference for African Development, which Japan and the countries of Africa recently convened, I heard the leaders describe the fact that Africa has no permanent representation on the Security Council as a historical injustice, and I concurred in deep agreement.
Africa’s long-term goal is to have permanent members on the Security Council by 2023, which Japan thoroughly supports. If we do not carry out a reform of the Security Council now, it may well be put off for another decade or two. Which position are we to take — that of undermining the values of the United Nations, or that of striving to strengthen the United Nations? If we choose the latter, then it goes without saying that Security Council reform is a matter of urgency. I will end my address here by emphasizing that point.
